21-501-pr
     James v. Willis




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 17th day of February, two thousand twenty-two.
 4
 5   PRESENT:
 1               MICHAEL H. PARK,
 2               WILLIAM J. NARDINI,
 3               MYRNA PÉREZ,
 4                     Circuit Judges.
 1   _______________________________________
 2
 3   TYRONE JAMES, MARK CROWDER,
 4   JALONE DAVIS, AKA JALON SHABAZZ,
 5   WAYNE HAYWOOD, KEVIN REDD,
 6   KENNETH ELMORE, CHRISTOPHER
 7   GRAY, TERRY WILSON,
 8
 9                            Plaintiffs-Appellants,
10
11                     v.                                                              21-501
12
13   SCOTT WILLIS, JOHN AMATO, JEFFREY
14   BADENDYCK, DANIEL McCULLOUGH,
15
16                     Defendants-Appellees.*
17   _______________________________________
18
19
20   FOR PLAINTIFFS-APPELLANTS:                                GREGORY GETRAJDMAN, NICOLE DELMURO,
21                                                             Law Students (Amy Jane Agnew,
22                                                             Supervising Attorney, on the brief), Law

              * The Clerk of Court is respectfully directed to amend the caption accordingly.
23                                                         Office of Amy Jane Agnew, P.C., New
24                                                         York, NY.
25
26   FOR DEFENDANTS-APPELLEES:                             BRIAN D. GINSBERG, Assistant Solicitor
27                                                         General (Barbara D. Underwood, Solicitor
28                                                         General, Victor Paladino, Senior Assistant
29                                                         Solicitor General, on the brief), for Letitia
30                                                         James, Attorney General, State of New
31                                                         York, Albany, NY.

 1           Appeal from a judgment of the United States District Court for the Northern District of

 2   New York (Suddaby, C.J.).

 3           UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the judgment of the district court is VACATED, and the case is DISMISSED

 5   for lack of jurisdiction.

 6           Plaintiffs appeal from a judgment entered by the district court on February 11, 2021 to the

 7   extent that it dismissed their three federal claims.      In early 2015, Plaintiffs were inmates

 8   incarcerated at the Shawangunk Correctional Facility (“Shawangunk”), a prison operated by the

 9   New York State Department of Corrections and Community Supervision (“DOCCS”). Plaintiffs

10   are members of the Nation of Islam (“NOI”) and they used Shawangunk’s “mosque room” for

11   religious study, prayers, and other religious programming.

12           Plaintiffs allege that a few days after the attack in Paris on the French publication Charlie

13   Hebdo by an Islamic terrorist group, Correction Officer Michael Comito vandalized the mosque

14   room by trampling on the prayer rugs with muddy boots, ripping the NOI flag off the wall, and

15   removing the flag from the room. Defendants, who are correction officers at Shawangunk, are

16   alleged to have asked Plaintiffs not to report the incident, failed to report the incident themselves

17   in violation of a DOCCS directive, covered up evidence of the vandalism by having the room

18   cleaned, and confronted Plaintiffs for reporting the incident. A subsequent investigation by

19   DOCCS’s Office of Special Investigations concluded that Comito committed the vandalism.


                                                      2
20          In August 2017, Plaintiffs filed suit in the United States District Court for the Northern

21   District of New York. They brought a Fourteenth Amendment equal protection claim alleging

22   that Defendants refused to follow DOCCS policies and procedures to report the incident because

23   the Plaintiffs were Muslim, as well as conspiracy claims under 42 U.S.C. §§ 1983 and 1985(3)

24   alleging that Defendants acted in concert to deny Plaintiffs equal protection of the laws by

25   preventing a full investigation of the vandalism due to animus against Plaintiffs’ religion.

26   Plaintiffs also sued Correction Officer Comito, but the claims against him were settled and

27   subsequently dismissed, and he is not a party to this appeal.           The district court granted

28   Defendants’ motion to dismiss for failure to state a claim, and Plaintiffs timely appealed. We

29   assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

30   the issues on appeal.

31          We first consider whether Plaintiffs have standing, even if the issue is raised for the first

32   time on appeal, because standing is required for subject matter jurisdiction. See Strubel v.

33   Comenity Bank, 842 F.3d 181, 187 (2d Cir. 2016). We conclude that Plaintiffs lack standing, and

34   we thus vacate and remand to the district court with instructions to dismiss for lack of subject

35   matter jurisdiction.

36          There is no dispute that Plaintiffs suffered an injury in fact when their mosque room was

37   vandalized by Comito. That does not, however, give Plaintiffs standing to sue Defendants who

38   undisputedly did not cause that injury. See Spokeo, Inc. v. Robins, 578 U.S. 330, 338 (2016)

39   (holding that a plaintiff’s injury in fact must be “fairly traceable to the challenged conduct of the

40   defendant”).    The only injury Plaintiffs’ complaint alleges that was caused directly by

41   Defendants’ actions and omissions is fear that they would be “further attacked” and that there

42   would be “further incidents and retaliation.” App’x at 34, 38. That is not a concrete harm


                                                      3
43   sufficient to satisfy Article III standing to seek retrospective damages. See TransUnion LLC v.

44   Ramirez, 141 S. Ct. 2190, 2210–11 (2021) (“[I]n a suit for damages, the mere risk of future harm,

45   standing alone, cannot qualify as a concrete harm . . .”).

46           In their brief, Plaintiffs argue they have Article III standing because Defendants

47   discriminated against Plaintiffs by attempting to prevent an investigation into Comito’s

48   misconduct, and discrimination itself is an injury sufficient to confer standing.                  Plaintiffs’

49   argument fails because they do not have a legally cognizable interest in whether Comito is

50   investigated. “[A] private citizen lacks a judicially cognizable interest in the prosecution or

51   nonprosecution of another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). At least one

52   other circuit court has concluded that this rule logically extends to the criminal investigation or

53   non-investigation of another, which, like prosecution, is a discretionary decision left to the

54   executive branch. See Lefebure v. D’Aquilla, 15 F.4th 650, 652 (5th Cir. 2021) (“[V]ictims do

55   not have standing based on whether other people—including their perpetrators—are investigated

56   or prosecuted.”); id. at 655 (“[I]t is not the province of the judiciary to dictate prosecutorial or

57   investigative decisions to the executive branch.”). We easily make that extension here because,

58   in the matter before us, Plaintiffs styled this case as a failure to investigate a crime and failed to

59   distinguish their arguments for standing from those rejected by Linda R.S. 1 We therefore conclude

60   that Plaintiffs do not have a legally cognizable interest in whether Comito was investigated.

61           We have considered the remainder of Plaintiffs’ arguments and find them to be without

62   merit. We conclude that Plaintiffs lack standing to bring their equal protection and conspiracy




             1
                For the same reason, the cases cited by Plaintiffs holding that discrimination alone is a cognizable
     injury are inapposite.



                                                           4
63   claims against Defendants. Accordingly, we vacate the judgment of the district court and remand

64   with instructions to dismiss for lack of subject matter jurisdiction.

65
66                                                  FOR THE COURT:
67                                                  Catherine O’Hagan Wolfe, Clerk of Court




                                                       5